Title: From George Washington to Rawleigh Colston, 21 October 1798
From: Washington, George
To: Colston, Rawleigh



Sir
Mount Vernon 21st Octr 1798.

It is not more than three or four days since your letter enclosing one from Mr Thomas Marshall, has been received.
That Gentleman is, as I myself also am in doubt whether more than one draug[h]t has not been made upon me by Colo. Marshall, for the taxes which he has been so kind as to pay for my land in Kentucky. But as the voluminous papers which I brought from Philadelphia are not yet finally adjusted, and I am not, in consequence, able to ascertain this fact by an easy reference to them; I shall pay to your order, on demand, the full balance as stated by Mr T. Marshall—viz. £17.7.3: leaving the Sum of £8.17.3 to be discounted hereafter, if, upon the assortment of my Papers it shall appear (as I think it will) that it has been paid to some one, authorised by Colo. Marshall to receive it. I am—Sir Your Most Obedt Hble Servant

Go: Washington

